Citation Nr: 1549546	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-06 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual VA clothing allowance.  

(The following issues are addressed in a separate Board decision: (1) entitlement to service connection for a disorder characterized as a positive purified protein derivative (PPD) tuberculin test; (2) entitlement to service connection for major depressive disorder (MDD); (3) entitlement to service connection for a left shoulder disability; (4) entitlement to service connection for a left arm disability; (5) entitlement to service connection for dyspnea on exertion, claimed as shortness of breath; (6) entitlement to service connection for a stomach disability; (7) entitlement to service connection for a vision disability; (8) entitlement to service connection for a migraine headache disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD); (9) entitlement to service connection for a left knee disability, to include as secondary to a left ankle disability; (10) entitlement to service connection for a skin rash of the face and hands; (11) entitlement to service connection for a left ankle disability; and (12) entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to July 1995, May 1999 to November 1999, and from October 2001 to December 2001.  He also has unverified service with the Arkansas National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Central Arkansas Veterans Healthcare System in North Little Rock, Arkansas.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, dated February 2013, the Veteran indicated that he wanted to have a hearing before the Board.  The Veteran was scheduled for a central office hearing in September 2014.  However, the record reflects that that the Veteran subsequently cancelled his hearing request.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2015).

This appeal has been processed utilizing the paper, the electronic Veterans Benefits Management System (VBMS), and the electronic Virtual VA claims processing systems.  



FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal regarding entitlement to an annual VA clothing allowance; therefore, there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an annual VA clothing allowance have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. 

The issue of entitlement to an annual VA clothing allowance was developed for appellate consideration.  In correspondence dated March 2015, and received by the RO in March 2015, the Veteran indicated that he wished to withdraw his appeal as to the stated issue.  Due to the withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issue and it is dismissed.  


ORDER

The appeal as to entitlement to an annual VA clothing allowance is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


